IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009

                                       No. 08-50868                    Charles R. Fulbruge III
                                                                               Clerk

DON MANLEY

                                                   Plaintiff-Appellant
v.

HANFORD DEVELOPMENT INC

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CV-1082


Before REAVLEY, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Don Manley appeals from the district court’s order granting summary
judgment to Hanford Development in Manley’s suit for breach of contract.
Manley sought the return of escrow funds deposited in connection with an option
contract to purchase real property. Reviewing the district court’s order de novo,
Robinson v. Orient Marine Co., 505 F.3d 364, 365 (5th Cir. 2007), we AFFIRM
the district court’s judgment.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-50868

      Manley contends that because the option expired without being exercised,
there was no contract in existence when the parties attempted to extend the
closing deadline in the Addendum, and he received no consideration for his
$100,000 deposit, thereby rendering the Addendum unenforceable as a matter
of law. We disagree. The Addendum specifically provides that the $100,000
deposit was consideration for extending the closing date of the transaction. It
further specifically provides that all provisions of the original agreement not
addressed in the Addendum remain in full force and effect. Even if the initial
option period expired, the parties essentially agreed to a new contract by
executing the Addendum with a new closing deadline and incorporating the
remaining terms of the original agreement. The Addendum gave Manley an
additional 60 days to close the transaction in return for the additional escrow
amount. The requirements for a valid contract were met. See, e.g., Roman v.
Roman, 193 S.W.3d 40, 50 (Tex. App. 2006) (holding that a valid contract
requires an offer, acceptance, a meeting of the minds, consent to the terms,
execution and delivery with the intent that the contract be mutual and binding,
and consideration). When Manley defaulted by failing to close within the new
deadline, he was liable for the liquidated damages.
      AFFIRMED.




                                      2